Citation Nr: 1130749	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to August 1988 and from January 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Augusta (Togus), Maine that denied service connection for "insomnia currently claimed as PTSD 'with insomnia.'"  

The Veteran's service connection claim encompasses all of his currently diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Jurisdiction over the Veteran's claim has been transferred to the New York, New York RO.  In August 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran was afforded an October 2009 hearing before the undersigned at the Board.  A transcript from the hearing is associated with the claims folder.  

The Board remanded the issue in April 2010 for additional development.  



FINDING OF FACT

A psychiatric disability currently diagnosed as major depression is the result of an in-service sexual assault.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 5107(b), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Criteria for Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including hypertension, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

Service treatment records do not contain any complaints or findings regarding any psychological disorder.  

A VA mental health clinic (MHC) note, dated in December 2003, shows that the Veteran reported being involved in an "inappropriate incident" during service.  Since then he had experienced significant occupational difficulties.  The examiner noted a depressed mood, and provided a PTSD diagnosis.  

The Veteran underwent a VA psychiatric examination in March 2004.  He reported being sexually assaulted by a commanding officer during service.  He kept the incident a secret for fear of reprisal.  Since the incident, he had had panic attacks. A friend at the examination corroborated his reports.  During conversation, the examiner noted significant pain behavior by the Veteran. 

Mental status examination showed the Veteran to be tense and irritable during his interview.  Personal hygiene and grooming were appropriate.  Eye contact was avoided.  No hallucation or delusions were apparent.  The examiner assessed the Veteran's mood as angry or neutral and his affect as constricted.  He diagnosed psychological factors affecting his medical condition and alcohol dependence.  He ruled out PTSD due to lack of clinical symptoms.  

VA treatment records from December 2006 through June 2007 show that the Veteran received mental health treatment.  He was diagnosed as having PTSD and depressive disorder based in part of his reports of personal assault in the military.  

At the October 2009 Board hearing, the Veteran reported that he continued to experience psychiatric symptoms.    
  
The Veteran underwent an August 2010 psychiatric examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported being sexually assaulted by a commanding officer during service.  He did not report the incident due to fear of retribution.  Although he experienced sea-sickness during his entire time in the Navy, he believed the condition was amplified by the Navy following the assault to encourage him to leave.  He has experienced domestic and occupational difficulties since service.  After the sexual assault, he began drinking heavily and having marital problems.  Mental status examination showed appropriate hygiene and grooming.  The examiner noted a depressed and irritable mood by the Veteran.  No delusions or hallucinations were present.  

He diagnosed major depression and alcohol abuse.  He commented that the in-service sexual assault had a negative impact on the Veteran, but did not produce typical PTSD symptomatology.  He observed that the Veteran appeared to be more affected by the Navy's handling of the incident, rather than the incident itself.  The Veteran remained angry over the circumstance of his service and used alcohol to cope.  The examiner noted that the Veteran demonstrated generally immature behavior; and remarked that it would be expected that a traumatic event, such as the sexual assault, would have caused him emotional difficulties.  He believed the sexual assault contributed significantly to the current depressive disorder.  In an addendum to his initial report, he stated that it was as least as likely as not that the Veteran's depression was the result of military sexual trauma.

Analysis

Although service records do not document the occurrence of the sexual assault, the Veteran's reports have been consistent.  Notably, the examiner conducting the August 2010 VA examination assessed the Veteran as credible in his reports of the in-service assault.  The report is deemed credible, and an in-service injury is established.

The Veteran has been found to have a current psychiatric disability.  At times this disability was diagnosed as PTSD, but more recently the disability has been diagnosed as a depressive disorder or major depression.  Regardless of how diagnosed, the Veteran's psychiatric disability would be rated under the same criteria.  38 C.F.R. § 4.125-130.  The underlying psychiatric disability, regardless of diagnosis, has been linked by medical professionals and the Veteran's reports, to the sexual assault in service.  

There is no opinion to the contrary.  Hence, the evidence supports a finding that the Veteran's current psychiatric disability, now diagnosed as major depression, is the result of an injury in service.  Service connection for a psychiatric disability is granted.  

The Board notes that while the Veteran's disability is not currently diagnosed as PTSD, his disability has been given that label in the past, that diagnosis was linked to the in-service sexual assault, and the August 2010 examiner reported evidence of behavior changes in response to the stressor.  Thus, if examiners should change the diagnosis to PTSD at some point in the future, the underlying disability would remain service connected.  75 Fed. Reg. 39,852 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5)) (formerly 38 C.F.R. § 3.304(f)(4)).


ORDER

Service connection for a psychiatric disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


